Citation Nr: 1035891	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for arthritis of the 
bilateral knees and bilateral ankles.

3.  Entitlement to service connection for herniated disc of the 
lumbar spine.

4.  Entitlement to service connection for diabetes mellitus, Type 
II.

5.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and August 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA). 
The Veteran requested a Board hearing.  In June 2010, the RO 
notified him that he was scheduled for a Travel Board hearing in 
July 2010 at their office.  The Veteran did not appear at the 
scheduled hearing.  

The issues of service connection for arthritis and herniated disc 
of the lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show a clinical diagnosis of 
pancreatitis.

2.  There is no medical or lay evidence showing that diabetes or 
diabetic symptoms were manifested during active service.

3.  The Veteran's assertion that he was exposed to contaminated 
blood during service is not credible.    





CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for service connection for diabetes mellitus, 
Type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

Service treatment records are completely silent respective to 
findings or complaints relating to any of these claimed 
disabilities.  The Veteran asserts that he was exposed to 
contaminated blood during service and subsequently acquired 
hepatitis C.  With respect to the issues of pancreatitis and 
diabetes, the Veteran does not contend that he developed these 
disabilities until many years following service.  

The record shows that the Veteran received private treatment for 
hepatitis C during 2002 and 2003.  Both private medical records, 
dated December 2000, by Dr. J.T. and VA treatment records, dated 
May 2004, note a history of intravenous drug use.  VA treatment 
records, dated December 2006, show that hepatitis C was not 
detected in May 2004 and January 2006 visits.  

In December 2000, the Veteran received an ultrasound of the 
abdomen.  The test results showed a normal pancreatic head and 
body.  No diagnosis or treatment for pancreatitis is of record. 

The record includes private and VA medical treatment for diabetes 
beginning around 2000.  There is no indication that diabetes was 
initially manifested or related in any way to the Veteran's 
period of active service.  

Analysis

The Veteran contends that service connected is warranted for 
hepatitis C, pancreatitis, and diabetes.  The Board finds the 
preponderance of the evidence is against these claims, and they 
will be denied.  

Regarding the issue of pancreatitis, there is no evidence that 
the Veteran has this claimed disability.  Absent proof of the 
existence of the disability being claimed, there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

As to the issue of diabetes, the record contains no evidence that 
this disability was manifested until many years following 
service.  The first instance of treatment occurred in 2000.  The 
Board may consider the amount of time elapsing since active 
service in making a determination.  Maxson v. Gober, 203 F.3d 
1330 (Fed. Cir. 2000).  A continuity of symptomatology is not for 
consideration as the Veteran does not assert that diabetes 
symptoms appeared during active service.   See February 2007 RO 
hearing; 38 C.F.R. § 3.303(b).  In addition, there is no medical 
evidence suggesting such an occurrence.  Rather, Dr. A.B.'s 
recommendations focus on medication and changing dietary habits.  
Without evidence that any diabetes symptoms were manifested 
during active service, the claim is denied.  38 C.F.R. § 3.303.

Now turning to the issue of hepatitis C, the Veteran asserts he 
was exposed to contaminated blood during service at a military 
hospital.  It is the Board's fundamental responsibility to 
evaluate the probative value of all evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  Caluza, supra. at 510-511; see Madden v. Brown, 125 F. 
3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence.").  

The Veteran's military occupational specialty is listed as a 
supply clerk at a military hospital.  The record also shows that 
healthcare providers suspected a known risk factor of intravenous 
drug use in approximately 1980 as an etiology.  See also VBA 
Training Letter 211A (01-02), dated April 17, 2001.  Given the 
Veteran's occupational specialty as a supply clerk rather than a 
healthcare provider, the Board finds his assertion of blood 
exposure is less plausible.  Caluza, supra.  Also, the Veteran's 
assertion is inconsistent with healthcare providers' notes 
regarding a non-service related hepatitis C risk factor.  For 
these reasons, the Board does not find the Veteran credible in 
his report of in-service blood exposure.   Caluza, supra.; 
Madden, supra.  Without credible evidence of an in-service 
incident, service connection for hepatitis C is not warranted.   

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a January 2005 letter, 
prior to the date of the issuance of the appealed April 2005 and 
August 2007 rating decisions.  The Board further notes a December 
2006 letter contained notice concerning how a disability rating 
and an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was afforded 
an opportunity to present information and evidence in light of 
this notice before subsequent adjudication by the RO in the April 
2010 supplemental statement of the case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  

The Veteran was not afforded a VA examination.  Generally under 
38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the issue of pancreatitis, the record does not show current 
pancreatic symptoms or diagnosis of a pancreatic disability.  
Absence showing of symptoms or diagnosis of a current disability, 
VA is not obliged to provide an examination.  McLendon, supra.  
Regarding the issue of diabetes, there is no lay or medical 
evidence indicating that the Veteran had diabetic symptoms during 
service.  Absent an in-service event as indicated by lay or 
medical evidence, VA is not required to provide an examination.  
See id.  

Turning to the issue of hepatitis C, the U.S. Court of Appeals 
for Veterans Claims has recently held that a VA examination is 
not necessary where after weighing the evidence, the Board 
determines that there is no credible evidence of an in-service 
incident.  Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 
17, 2010).  After careful consideration of the evidence, the 
Board determined that the Veteran's reports of contaminated blood 
exposure are not credible.  Therefore, if an examination were 
provided, any purported etiology opinion would in essence place 
the examiner in the role of the fact-finder and the Veteran's 
military history would necessarily be based on an inaccurate 
history regarding what occurred in service.  The Court has held 
on a number of occasions that a medical opinion premised upon an 
unsubstantiated account has no probative value.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Thus, without credible evidence of an in-
service event, a VA examination is not necessary in this 
instance.  Id.; Bardwell, supra.; 38 C.F.R. § 3.159(d); McLendon, 
supra. 
  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for pancreatitis is denied.

Service connection for diabetes mellitus, Type II is denied. 

Service connection for hepatitis C is denied. 


REMAND

For the issues of service connection for arthritis and herniated 
disc, the Board finds additional development is necessary.  

Regarding the issues of arthritis and herniated disc, the Veteran 
reports that he received in-patient treatment at a military 
hospital following a fall.  It does not appear that these 
military hospital records have been requested.  The National 
Personnel Records Center (NPRC) indicates that they store 
military in-patient records by the name of the hospital.  The 
RO/AMC must contact the Veteran to identify the hospital and 
dates (preferably month and year) of treatment.  The RO/AMC must 
submit this information to the NPRC and request all identified 
in-patient treatment records.  

The Veteran provided written statements by himself and by friends 
who indicated that they visited him in the hospital following his 
fall.  Also, a private physician indicated that the Veteran's 
present back pain symptoms may be associated with the reported 
fall.  Thus, there is lay evidence of an in-service event and 
both lay and medical evidence that the event may be associated 
with active service.  The Board finds that a VA examination is 
necessary.  McLendon, supra.

The RO/AMC will schedule the Veteran for a VA orthopedic 
examination.  The examiner must review the claims file, interview 
the Veteran, and perform a clinical examination.  He or she must 
then express an opinion as whether any present arthritic and/or 
spine disability is more or less likely related to the reported 
in-service fall.  A rationale must accompany the opinion.  If the 
examiner cannot give an opinion without resorting to speculation, 
he or she must so state and further identify any missing 
information that would generate a non-speculative opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
dates (month and year) of all 
hospitalization(s) while on active 
service and provide a release form.  
Upon receiving the requested 
information, contact the NPRC to search 
for the hospital records.  All 
correspondence must be incorporated into 
the record.  

2.  After associating any newly 
generated records with the claims file, 
schedule the Veteran for a VA orthopedic 
examination.  The examiner must review 
the claims file, interview the Veteran, 
and perform a clinical examination.  He 
or she must then express an opinion as 
whether any present arthritic and/or 
spine disability is more or less likely 
related to the Veteran's in-service 
fall.  A rationale must accompany the 
opinion.  If the examiner cannot give an 
opinion without resorting to 
speculation, he or she must so state and 
further identify any missing information 
that would generate a non-speculative 
opinion.  

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


